Title: To Benjamin Franklin from the Duc de La Rochefoucauld, 27 August 1783
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


          
            ce 27. Aoust. 1783.
          
          Le Duc de la Rochefoucauld reçoit en partant pour sa Campagne les
            Exemplaires des Constitutions americaines que Monsieur franklin à la bonté de lui
              envoyer et qui sont en nombre bien
            suffisant.
          Il a appris avec chagrin son incommodité et il sera tres Empressé daller sçavoir lui
            même de ses nouvelles dans son prémier Sejour à Paris.
         
          Addressed: A Monsieur / Monsieur
            franklin, / Ministre Plénipotentiaire / des Etats unis d’amerique / a Passy.
          Notation: La Rochefoucauld
        